
	

116 HR 2340 : Fostering Intergovernmental Health Transparency in Veteran Suicides Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 2340
		IN THE SENATE OF THE UNITED STATES
		May 22, 2019ReceivedAN ACT
		To direct the Secretary of Veterans Affairs to provide to Congress notice of any suicide or
			 attempted suicide of a veteran in a Department of Veterans Affairs
			 facility, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fostering Intergovernmental Health Transparency in Veteran Suicides Act or FIGHT Veteran Suicides Act. 2.Congressional notice of suicides and attempted suicides of veterans in Department of Veterans Affairs facilitiesSection 1720F of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(l)Congressional notice requirements
 (1)In the case of the suicide or attempted suicide of any veteran that occurs in, or on the grounds of, a Department facility, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Senators and member of Congress representing the district in which the facility is located and the Senators and member of Congress representing the district in which the veteran resides the following notices:
 (A)Not later than 7 days after the date on which the suicide or attempted suicide occurs, notice of— (i)the suicide or attempted suicide; and
 (ii)the name of the facility and location where the suicide or attempted suicide occurred. (B)Subject to subparagraph (C), not later than 60 days after such date, notice of the following information (if available) regarding the veteran who committed or attempted to commit suicide:
 (i)The enrollment status of the veteran with respect to the patient enrollment system of the Department under section 1705 of this title.
 (ii)The most recent encounter between the veteran and any employee or facility of the Veterans Health Administration before the suicide or attempted suicide occurred.
 (iii)Whether the veteran had other medical insurance or coverage (including TRICARE, Medicare, and Medicaid).
 (iv)The Armed Force in which the veteran served. (v)The time period when the veteran served in the Armed Forces.
 (vi)The age of the veteran. (vii)The marital status of the veteran.
 (viii)The employment status of the veteran. (ix)The housing status of the veteran.
 (x)The gender identity of the veteran. (xi)The sexual orientation of the veteran.
 (xii)The race of the veteran. (xiii)Confirmation that the Secretary has provided notice to the immediate family members of the veteran regarding any Department support or assistance for which such family members may be eligible.
 (C)In collecting and reporting information under subparagraph (B), the Secretary shall take all steps the Secretary determines necessary to respect the privacy and dignity of the veteran and the family of the veteran.
 (2)Each notice submitted under subparagraph (A) or (B) of paragraph (1) shall include a copy of guidance developed by the Secretary for purposes of dissemination that is designed to—
 (A)deter the sensationalism of suicide; (B)provide information regarding warning signs that are often exhibited by veterans at risk of suicide; and
 (C)provide notice of the resources the Department offers to veterans who may be at risk of suicide, including the Veterans Crisis Line and readjustment counseling provided through Vet Centers..
		
	Passed the House of Representatives May 21, 2019.Cheryl L. Johnson,Clerk.
